Citation Nr: 1207874	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  04-28 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of dental surgery.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from May 1945 to August 1945, from March 1951 to March 1953 and from November 1953 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2008, the Veteran testified at a hearing before the undersigned Veterans Law Judge.   

The Board previously remanded this matter in October 2008.  The development requested in those remands has been completed to the extent possible, and no further action is necessary to ensure compliance.  Stegall v. West, 11 Vet. App. 268   (1998). 
 

FINDINGS OF FACT

1.  In April 2001, the Veteran underwent enucleation and peripheral ostectomy of the right mandible and extraction of tooth #31.

2.  Resolving any doubt in the Veteran's favor, the competent medical evidence of record supports a conclusion that the additional disability of damage of the stylomandibular tendon was caused by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment to the Veteran.





CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151  is warranted for residuals of dental surgery.  38 U.S.C.A. §§ 1151 , 5107 (West 2002); 38 C.F.R. § 3.361 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In a May 2007 letter, the RO provided the Veteran with notice of the evidence required to substantiate his claim for compensation under 38 U.S.C.A. § 1151.  The letter informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  The letter explained how disability ratings and effective dates are determined.  This letter satisfied the timing requirements set forth in Pelegrini, as it was provided prior to the rating decision on appeal.

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The relevant records have been obtained and associated with the claims file.  A VA examination and VHA opinion have been obtained.

In this case, VA provided the Veteran adequate notice and assistance with regard to this claim.  Even assuming otherwise, remanding for additional notification and/or assistance is unnecessary because, due to the favorable disposition of this claim, the Board's decision to proceed in adjudicating it does not prejudice the Veteran in the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).    

II.  Analysis of Claim

A.  Laws and Regulations

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service-connected.  A qualifying disability is one that is not the result of a veteran's willful misconduct, and that was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, and the proximate cause of the disability is carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonable foreseeable.  38 U.S.C.A. § 1151(a) (West 2002). 

To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, upon which the claim is based to the veteran's condition after such care or treatment has stopped.  38 C.F.R. §§ 3.358(b)(1), 3.361(b) (2011).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the veteran's additional disability.  38 C.F.R. 
§§ 3.358(c)(1), 3.361(c)(1) (2011).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability (as explained in paragraph (c) of this section); and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  38 C.F.R. 
§ 3.361(d)(1) (2011). 

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) . 

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment; the expected benefits; reasonably foreseeable associated risks, complications, or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c) (2011).  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that: (i) Require the use of sedation; (ii) Require anesthesia or narcotic analgesia; (iii) Are considered to produce significant discomfort to the patient; (iv) Have a significant risk of complication or morbidity; (v) Require injections of any substance into a joint space or body cavity; or (vi) Involve testing for Human Immunodeficiency Virus (HIV).  The informed consent process, including signed consent form, must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d)  (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


B.  Factual Background and Analysis

In April 2001, the Veteran underwent enucleation and peripheral ostectomy of the right mandible and extraction of tooth #31.  A consent form for the removal of the tumor from the right lower jaw and the removal of tooth #31 was signed by him that same month.

VA treatment records following the April 2001 surgery reflect that the Veteran was seen at VA with complaints regarding limitation of motion of the jaw and facial pain.

VA outpatient records dated in July 2001 reflect that the Veteran reported occasional soreness in the mandible.  

In August 2001, the Veteran was seen with a complaint of facial pain and limited range of motion.  He reported that he first began having trouble in April following removal of odontogenic keratosis in the mandibular right third molar region.  He reported that, since that time, he had had several episodes of limited range of motion and some locking sensations primarily on the right.  He reported nearly daily headaches with bilateral facial pain radiating from the preauricular region into the forehead.  He stated that his jaw felt out of place, and he had incoordination of his mandible. He described the pain as worse on the right than the left.  He reported that he had continuous pain on the right side and pain 80 percent of the time on the left side.  Chewing made the pain worse.  

Upon examination, it was noted that there was a palpable click on the right and left with some locking symptoms on the right.  There was tenderness to palpation of the bilateral condyles, masseter muscles and mild tenderness to the right temporalis muscle.

In September 2001, the Veteran returned to the clinic for evaluation of his facial pain and limited range of motion.  It was noted that he recognized a small amount of improvements  since his last visit on August 27th.  It was noted that Neurontin was prescribed at that time, which seemed to help some.  The Veteran reported that he was trying to relax in order to remove tension that might be contributing to his pain.  

Examination revealed that the Veteran was in no acute distress.  The extraoral tissue was within normal limits.  His mandible opened symmetrically with a maximum range of about 29 millimeters.  This was relatively unchanged from the last visit.  He still complained of pain in the right chewing muscles.  

Impression was relatively unchanged from the last visit, with facial pain that appeared to be mostly from muscular nature first and then some related to potential joint tenderness.  It was noted that the patient might have some underlying internal derangement of the disc that might have been aggravated as a result of having to keep the mouth open during surgery to remove his odontogenic keratocyst of the mandible.  

A September 2001 treatment note reflects that the Veteran reported that he had a cyst on his jaw that oral surgery removed.  He reported that he could barely open his mouth.

A VA treatment note dated in January 2002 noted an impression of chronic pain ever since having an odontogenic keratocyst removed.  The examining dentist noted that he had multiple therapies initiated and none of them appeared to have given him as much of a pain free period as he would like.  The pain appeared to be muscularly related on the right side.  It was also noted that, on the left side, tooth #15 could be contributing to his pain on that side, as this was an area that was palpably tender.  

VA records dated in January 2002 reflect that the Veteran was seen on several occasions for the evaluation of pain and was noted to have chronic pain since he had an odontogenic keratocyst removed.  It was noted that he had multiple therapies initiated, and none of them appeared to have given him as much pain-free period as he would like.  The pain appeared to be muscularly related on the right side.  

The impression was relatively unchanged from the last evaluation, with facial pain, which appeared to be mostly muscular in nature first, and then some related to potential joint tenderness.  It was noted that the Veteran might have some internal derangement of the disc that was aggravated as a result of having to keep the mouth open during the surgery to remove the odontogenic keratocyst of the mandible.  

A VA treatment note dated in January 2002 reflects that the Veteran reported to the dental clinic for evaluation of pain.  The record indicated that he was last seen in April and early May and had an odontogenic keratocyst removed in the operating room.  He was also subsequently seen in late May to have tooth number 19 extracted.  It was noted that, since that time, he had had intermittent complaints of pain, but stated for the most part they had been bearable.  

The examining physician noted that the Veteran appeared to have chronic pain since he had the odontogenic keratocyst removed.  He had multiple therapies initiated, and none of them appeared to have given him as much pain-free period as he would like.  It was noted that the pain appeared to be muscularly related on the right side.  On the left side, tooth #15 to the pain as it was palpably tender.  

In a statement dated in July 2005, the Veteran indicated that he has pain, limited jaw movement and problems with speaking and eating since the April 2001 surgery.  In other written statements, the Veteran reported that the VA dentist who performed the surgery stated that she cut a tendon during the surgery.  The Board acknowledges that the Veteran is competent to report what VA and private medical personnel have told him.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).

A VA medical opinion was obtained in April 2005.  The opinion noted that the Veteran returned to the clinic complaining of foul taste from his mouth as well as mild pain from the right posterior mandible.  The Veteran reported that ever since the surgery for the cyst excision in his right mandible, he had noticed a foul taste and felt that it was increasing for the last two to three months.  He was unable to describe the taste but reported that he felt that the cyst surgery was done incorrectly and therefore he has the foul taste in his mouth.  He denied facial swelling, denied altered sensation of the lower lip, chin or tongue on either side, denied trismus and denied history of trauma to the face.  

Upon examination, the face was bilaterally symmetric.  On palpation, the mandible appeared to be stable without any tenderness bilaterally.  The neck was soft and supple without lymphadenopathy.  Intraoral exam revealed partial edentulism.  On examination of his right posterior mandibular vestibule the mucosa had completely healed and was normal.  There was no fistula, no ulceration, no mass and no swelling noted.  Lingual aspect of the right posterior mandible was also examined carefully, including the floor of the mouth and base of the tongue on mirror exam, and all of these areas appeared normal.  It was noted that the lingual cortex of the right mandible was carefully and thoroughly palpated, and no abnormality was noted.  His entire oral cavity revealed a fairly normal exam without mucosal lesions or masses.  The Veteran had no fistulas and no mass and no ulcerations.  Panorex revealed a well-healed surgical site  in the right posterior mandible.  Tooth #30 was intact, and its roots were covered with normal bone.  There appeared to be healthy bone in the right posterior mandible at the angle and retromalar region without evidence of recurrence of cyst.  Bilateral stensons and whartons ducts had normal salivary flow, and all major salivary glands were normal.  

The findings were discussed with the Veteran, and it was explained that it was essentially a normal maxillofacial exam clinically and radiographically.  There was no fistula or abcess or any of the signs that would explain his foul taste or his pain. 

The Veteran had a VA examination in December 2008.  The examiner noted that the claims file was reviewed.  The examiner diagnosed jaw pain and poor jaw control with accompanying difficulties in speech and eating.  The examiner commented that the range of motion of the jaw is limited more functionally than in static numbers.  The examiner opined that it is difficult to assess these limitations to the removal of the keratocyst alone, as the Veteran does have documented temporamandibular discrepancies in the record as well.  The examiner noted that the Veteran reported that he originally had transient numbness in the area of the surgery (T #32) area but that this resolved completely within one year.  The examiner opined that residuals from opening wide during surgery perhaps could account for some of the problems with the jaw.   The examiner stated that, while there were numerous notes following the surgery, the actual biopsy note was apparently dictated and may not be retrievable.  The examiner opined that he did not believe that negligence occurred.  He further stated that surgery is never insignificant, and how the body reacts to it is individualistic.  The examiner concluded that it is at least as likely as not that the Veteran's current jaw pain and inability to control the position and movements of his lower jaw are residual to the removal of the odontogenic keratocyst surgery which occurred April 2001.  

In June 2011, a VA dentist reviewed the claims file and provided a VHA medical opinion.  The examiner noted that the Veteran underwent a surgical procedure in April 2001 for the removal of an odontogenic keratocyst in the right posterior mandible.  Tooth # 31 was removed at the same time.  The Veteran reported continued pain since the procedure.  The Veteran's pain was similar to that of temperomandibular joint dysfunction syndrome.  The Veteran had had multiple examinations by different dentists.  The prevailing view was that the symptoms were an unfortunate side effect of the surgery. The examiner opined that this type of injury is not uncommon when the jaw is propped open during surgery. 

The examiner stated that there are two problems with the diagnosis of TMJD secondary to trauma.  First, the symptoms have persisted for ten years.  Second, the Veteran contends that the surgeon told him that she damaged a "tendon" during the procedure.  The examiner stated that there was no documentation of any damage to a tendon in any written record.  The examiner noted that the only tendon in the area of the surgery is the stylomandibular tendon, which inserts deep on the medial aspect of the mandible, in the approximate area of the surgery.  

The examiner stated that damage to the insertion of the stylomandibular tendon causes a condition known as Ernest Syndrome.  The symptoms are much the same as TMJD, and the two are easily confused.  Ernest Syndrome is not Eagle's syndrome, which is caused by elongation and ossification of the styloid process.  Eagle's Syndrome is sometimes treated by removal of the styloid process, while Ernest Syndrome is treated conservatively with steroid injection.  

The VHA examiner noted that, in a personal conversation with Dr. Ernest, he stated that a common cause of the Syndrome is forceful opening of the jaw during surgery.  He further stated that direct damage to the tendon is unlikely.  

The examiner noted, however, that the statement of the Veteran, who could not possibly have known of the existence and location of the stylomandibular tendon, together with symptoms, point to damage to the tendon. 

The examiner concluded that he agrees with the opinions that the Veteran's symptoms are at least as likely as not to be caused by the surgery.  The examiner opined that the damage to the tendon is the proximate cause of the symptoms, not the traumatic opening.  The examiner stated that, even given this conclusion, it is still not possible to determine if this constitutes fault or an event not reasonably foreseeable.   The examiner opined that variation in location of the tendon insertion, size of the surgical defect necessary to insure removal of the cyst and surgical access needed are all too variable to make a determination of fault in retrospect.        

The VHA medical opinion establishes that damage to the stylomandibular tendon represented an additional disability resulting from the April 2001 procedure for enucleation and peripheral ostectomy of the right mandible and extraction of tooth #31.  The examiner opined that it could not be determined whether the damage constituted fault of an event not reasonably foreseeable.  However, given the examiner's conclusion that the stylomandibular tendon damage was proximately caused by the surgery, the Board finds that the evidence is at least in equipoise with respect to whether the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical or surgical treatment.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of dental surgery is warranted.  




ORDER

Compensation pursuant to 38 U.S.C.A. § 1151, for residuals of dental surgery is granted.



____________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


